Citation Nr: 1803279	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased initial disability rating for juvenile myoclonic epilepsy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from June 2008 to September 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for juvenile myoclonic epilepsy with a 20 percent rating effective September 17, 2012.

At that time, 10 percent was deducted from the 20 percent rating in order to account for the degree of disability at the time of entrance into the active service, resulting in the assignment of a 10 percent rating effective September 17, 2012.  See 38 C.F.R. § 4.22.

In a March 2014 rating decision, the RO increased the 20 percent rating (10 percent after subtracting 10 percent according to 38 C.F.R. § 4.22) for juvenile myoclonic epilepsy to 40 percent (30 percent after subtracting 10 percent according to 38 C.F.R. § 4.22) effective September 17, 2012.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a November 2017 statement, the Veteran's representative contends that a 60 percent rating is warranted for the Veteran's seizure disorder based on a December 2012 letter from P.K., M.D.  This letter states that Dr. P.K. witnessed the Veteran have a "few major seizures," that multiple other physicians also witnessed the episodes, and that one of the physicians took the Veteran to the emergency room at Bluefield Regional Medical Center.  However, medical records from this visit are not currently associated with the claims file, and thus, such records should be obtained on remand as they may be relevant to the instant appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Ongoing VA treatment records should also be requested if they exist.

The Veteran was afforded a VA epilepsy examination in May 2011 and because Dr. P.K.'s December 2012 letter indicates a worsening of the Veteran's epilepsy since the VA examination, the Board finds that she should be afforded a new VA examination on remand, to include consideration of any relevant records that the Board is requesting.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that, while Dr. P.K. referred to "major seizures" in the December 2012 letter, it is unclear whether such seizures were "major" for VA compensation purposes.  In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) characterizes a major seizure as a generalized tonic-clonic convulsion with unconsciousness; Note (2) states that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Thus, the new VA examination should attempt to characterize the Veteran's seizures referenced in Dr. P.K.'s December 2012 letter according to these Notes.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for her service-connected seizure disability.  After securing any necessary releases, request relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request Bluefield Regional Medical Center records from the time referenced in Dr. P.K.'s December 2012 letter.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected epilepsy.

The examiner should specifically address the seizures referenced in Dr. P.K.'s December 2012 letter and attempt to characterize such seizures according to 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) characterizing a major seizure as a generalized tonic-clonic convulsion with unconsciousness and Note (2) stating that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

4.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefit sought is not granted in full, then furnish the Veteran and her representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




